 



Exhibit 10.1
TERMINATION AGREEMENT
     This Termination Agreement (“Agreement”) is made as of May 25, 2007 by and
among Hythiam, Inc., a Delaware corporation (“Hythiam”), HCCC Acquisition
Corporation, a Delaware corporation and newly-formed wholly-owned subsidiary of
Buyer (“Merger Sub”), and Comprehensive Care Corporation, a Delaware corporation
(“CompCare”). Hythiam, Merger Sub and CompCare are referred to collectively
herein as the “Parties.” All capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement.
RECITALS:
     A.     Hythiam, Merger Sub, and CompCare are parties to that certain
Amended and Restated Agreement and Plan of Merger dated January 26, 2007 (the
“Merger Agreement”).
     B.     Section 7(a)(i) of the Merger Agreement provides that the Parties
may terminate the Merger Agreement by mutual written consent at any time prior
to the Effective Time.
AGREEMENT:
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto mutually agree as follows:
     1.     Termination
     Effective immediately, the Merger Agreement is hereby terminated and of no
further force or effect.
     2.     Mutual Release
     Each party hereby releases and discharges the others from any and all
obligations arising under the Merger Agreement.
     3.     Counterparts
     This Agreement may be executed in one or more counterparts, which, when
taken together, shall constitute one and the same original. In addition,
facsimiles of signed documents shall be binding, the same as the original of
such signed document.
     4.     Parties in Interest
     Nothing in this Agreement shall confer any rights or remedies under or by
reason of this Agreement on any persons or entities other than the signatories
hereto.
     5.     Complete Agreement
     This Agreement constitutes the complete and exclusive statement of
agreement between the parties with respect to the subject matter herein and
replaces and supersedes all prior written and oral agreements or statements by
and between the parties. No representation, statement, condition or warranty not
contained in this Agreement will be binding on the parties hereto or have any
force or effect whatsoever.
     IN WITNESS WHEREOF, the parties have signed this Agreement on the date
first written above and each of the individuals signing below warrants that he
or she has the authority to sign for and on behalf of the respective parties.

 



--------------------------------------------------------------------------------



 



            HYTHIAM, INC.,      a Delaware corporation                  By:  
/s/ Chuck Timpe         Name:   Chuck Timpe        Title:   Chief Financial
Officer        HCCC ACQUISITION CORPORATION,
a Delaware corporation
      By:   /s/ Chuck Timpe         Name:   Chuck Timpe        Title:   Chief
Financial Officer        COMPREHENSIVE CARE CORPORATION,
a Delaware corporation
      By:   /s/ Robert J. Landis         Name:   Robert J. Landis       
Title:   Chairman & CFO     

 